Application by the defendant for a writ of error of coram nobis to vacate an order of this court dated February 3, 1986 (see, People v Settembre, 117 AD2d 634), which affirmed two judgments of the County Court, Putnam County (Hickman, J.), both rendered March 20, 1985, convicting the defendant of criminal sale of a controlled substance in the first degree and criminal possession of a controlled substance in the second degree under indictment No. 73/84 and criminal possession of a controlled substance in the seventh degree under indictment No. 74/84, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
Upon reviewing the record on appeal and the briefs submitted by counsel on the defendant’s direct appeal to this court, we find that the defendant’s appellate counsel satisfied the constitutional standard of effective assistance by capably presenting nonfrivolous issues for this court’s consideration (see, Jones v Barnes, 463 US 745). Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.